Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
 
Status of Claims

This action is in reply to the communication filed on 06/18/2020.
claim 16 is canceled.
Claims 1-15 are currently pending and have been examined.

Claim Objections
Claims 1- 4, 6-7, 12, and 14-15 are  objected to because of the following informalities:  
Claims 1-5, 7, 12 and 14-15 recites the terms “may” and/ or “may be” as part of the claimed limitations .  Claimed limitation should not recite term (s) such as  “may” and/or “may be” as part of the claimed limitations.    Appropriate correction is required.
Claim 6 recites user interface 118.   Claimed limitation should not recite a number.  Appropriate correction is required.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-15 are rejected under 35 U.S.C.101 because the claimed invention is directed to non-statutory subject matter, specifically an abstract idea without significantly more.
The analysis for this determination is explained below:   
Step 1, determine whether the claim is directed to one of the four statutory categories of invention, i.e., process, machine, manufacture, or composition of matter.   In this case, claim(s) 1-13 are directed to a platform (software running on device (an apparatus)); claim 14 is directed to a system; and claim 15 is directed to a method.  
The claimed invention is directed to at least one judicial exception (i.e a law of nature, a natural phenomenon, or an abstract idea) without significantly more. The analysis is as follows: 
STEP 2A Prong 1: Independent claim 15 is rejected under 35 U.S.C.101, because the claimed invention is directed to the abstract idea of:  providing a patient with a healthcare service, without significantly more.  
The claim recites as a whole a method of organizing human activity because the claim recites a method that   receiving a request from an electronic device of the patient on the software platform, wherein the request may include an inquired service from the platform; processing the request received by the software platform, wherein the processing may include: identifying location of the electronic device; accessing information of at least one healthcare professional from a database storing records of a plurality of healthcare professionals, wherein each record may include one or more service provided by each healthcare professional; comparing the inquired service with the one or more services offered by the plurality of healthcare professionals; short-listing a number of healthcare professionals based on comparison and the location of the electronic device; negotiating with the number of healthcare professionals to select one of the number of healthcare professionals; and displaying record of the one of the number of healthcare professionals on the electronic device to the patient. This is a method of  an example of organizing human activity such as a commercial that includes advertising, marketing or sales activities or behaviors, business relations.   This is also a method of managing interactions between people. The mere nominal recitation of a generic content electronic device and generic based storage devices does not take the claim out of the methods of organizing human activity as stated above. thus, the claim recites an abstract idea.   Same analysis is applied here to independent claims 1 and 15.
Step 2A Prong 2: The additional elements “software platform, electronic device, database”, do not integrate the abstract idea into a practical application.   Instead they only use “apply it” consist of adding insignificant extra-solution activity to the judicial exception; see MPEP 2106.05(g).   The claim as a whole merely describes how to generally “apply” the concept of gathering, storing and updating patient price negotiation information in a computer environment.  The claimed electronic device components are recited at a high level of generality and are merely invoked as tools to perform an existing medical records update process.  Simply implementing the abstract on a generic computer is not a practical application of the abstract idea.  Accordingly, alone and in combination, these additional elements do not integrate the abstract idea into a practical application. The claim is directed to an abstract idea.  Same analysis is applied here to independent claims 1 and 15.

STEP2B
2B element/limitation “software platform, electronic device, database” does not necessitate a conclusion that the claim amounts to significantly more than the identified abstract idea.  The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception.  As discussed with respect to Step 2A, the claim as a whole merely describes how to generally “apply” the concept of updating patient price negotiation information in a computer environment.  Thus, even when views as a whole, nothing in the claim adds significantly more ( providing a patient with a healthcare service) to the abstract idea.  The claim is ineligible.   Same analysis is applied here to independent claims 1 and 15.
Dependent claims 2-13 are rejected under 35 U.S.C.101 because the claimed invention is directed to an abstract idea without significantly more.  the claims merely add further details that narrow that abstract idea of providing a patient with a healthcare service, without significantly more.   Claims 2-12 are directed to a method of organizing human activity because the claims recite a method that allows gathering, storing and updating patient price negotiation information in a computer environment.     
This is a method of organizing human activity such as a commercial that includes advertising, marketing or sales activities or behaviors, business relations.   This is also a method of managing interactions between people. The mere nominal recitation of a generic content electronic device and generic based storage devices does not take the claim out of the methods of organizing human activity as stated above. Thus, the claim 2-12 recite an abstract idea.   
The judicial exception is not integrated into a practical application.   The claim as a whole merely describes how to generally “apply” the concept of gathering, storing and updating patient price negotiation information in a computer environment.  The claimed electronic device components are recited at a high level of generality and are merely invoked as tools to perform an existing medical records update process.  Simply implementing the abstract on a generic computer is not a practical application of the abstract idea.  Accordingly, alone and in combination, these additional elements do not integrate the abstract idea into a practical application. The claim is directed to an abstract idea.
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception.  As discussed with respect to Step 2A, the claim as a whole merely describes how to generally “apply” the concept of updating patient price negotiation information in a computer environment.  Thus, even when views as a whole, nothing in the claim adds significantly more ( providing a patient with a healthcare service) to the abstract idea.  therefore, the claims are ineligible.   

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-6 and 8-15 are rejected under 35 U.S.C. 103(a) as being unpatentable over Henley, US Pub No: 2010/008,8115 A1 in view of Schoenberg, US Pub No: 2009/011,2623 A1.

 Claims 1, 14-15:
Henley discloses:
(A) an electronic device for receiving a request from the patient, wherein the request may be based on the healthcare service and a price related to the healthcare service (see at least paragraph 65, claims 37 and 67;  paragraph 65 (The CPU transfers data from the special offering price database 15 to interactive transaction system 16, for example, by means of a digital communications interface device 17a, such as a modem and associated telecommunication circuits. A prospective patient/buyer of medical services may likewise be connected to transaction system 16 via similar interface 17b); claim 37 (an online computer network implemented method for arranging delivery of personal medical and/or healthcare services, said method comprising: posting online at least one proffered personal medical service in association with a provider of such service; receiving online requests from a prospective patient to hire a provider for such service);
 (B) a server, wherein the server includes:
 1) a receiver for receiving the request ; 
2) a location (i.e GPS ) for locating the electronic device; 
See at least the abstract,  paragraphs 25,  71-74, abstract (A transaction system server handles online communications and procedures for conducting auctions for delivery of proffered services and maintains a registration database of service providers and bidders; paragraph 71-74, 79 ( the surgeon may access transaction system  16 and post an offer to sell a face lift for $5741, with specifications (i.e. conditions precedent) attached thereto as follows: [0072] Medical service ID: (system CPT code for face lift/Rhyditectomy) [0073] Facility: Cedars of Sinai Outpatient Surgical Center [0074] Location: Los Angeles, Calif); 
3) a controller for processing the request comprising: 
a) a database, wherein the database maintains profile of healthcare professionals, further wherein each profile may include one or more healthcare services along with a cost (see at least paragraphs 71-74; 79; paragraphs 71-74 ( the surgeon may access transaction system 16 and post an offer to sell a face lift for $5741, with specifications (i.e. conditions precedent) attached thereto as follows: [0072] Medical service ID: (system CPT code for face lift/Rhyditectomy) [0073] Facility: Cedars of Sinai Outpatient Surgical Center [0074] Location: Los Angeles, Calif);  paragraph 79 (The pricing database13, containing a list of services and/or procedures, the time required for rendering each service and the base price for each service or procedure, is modified by a suitable algorithm via the CPU to generate a current offering price database15. The offering price database contains a list of upcoming dates, a list of procedures and/or services and a special offering price for services rendered at the specified date);
b) a plurality of comparators, wherein the plurality of comparators include:
ii) a price comparator, wherein the price comparator compares the price with the cost of the one or more healthcare services to generate a second output (see at least paragraphs 40,85,99;  paragraph 99 ( The proffered purchase price, specified in the offer to purchase, is compared with the reserve price specified by the seller. If the proffered purchase price is equal to or greater than the reserve price, the purchase offer is entered into the bidding database and the time that the offer was proffered is recorded);
4) a negotiation module, wherein the negotiation module may be capable of negotiating with one or more healthcare professionals based on the first output and a second output; further wherein the profiles of the one or more healthcare professionals are displayed on the electronic device based on the negotiation (see at least paragraphs 40, 85, 99;  paragraph 40 (the present invention enables a qualified buyer of prescription medicine and non-prescription medicine to post a proposal to buy the medicine at a price that he/she is willing to pay for the medicine via a public database accessible  to sellers of the medicine and to receive and communicate offers to sell the medicine at the seller's proposed purchase price; paragraph 85 (A plurality of patients 74 gain viewing access to the posted data via a patient interface 17a (e.g. via the Internet). If the conditional offer for sale is acceptable to a patient (or other buyer such as a patient's insurance company) who is a registered user of the system 16, the patient/buyer submits his/her offer to buy (bid) by on-line posting on a bidding database 75. If the offering price of the medical services, which offering price is included in the specifications of the offer to sell the medical service, is "fixed", that is, not open to negotiation, the bid is compared with the offering price and, if a match occurs the bid is accepted and the transaction recorded in a transaction status storage device 76. If the consumer demand for the service at the posted "fixed" price is greater than the number of services offered at the "fixed" price, other bidders can bid the price higher to gain priority for the limited service at the "fixed" price (Dutch Auction);
displaying record of the one of the number of healthcare professionals on the electronic device to the patient (see at least paragraph 85 and Fig 17 A with the associated text (A plurality of patients 74 gain viewing access to the posted data via a patient interface 17a (e.g. via the Internet). If the conditional offer for sale is acceptable to a patient (or other buyer such as a patient's insurance company) who is a registered user of the system 16, the patient/buyer submits his/her offer to buy (bid) by on-line posting on a bidding database 75);


Henley does not specifically discloses,  but Schoenberg however discloses: 
a GPS server for locating electronic device (see at least paragraph 161 (The list of recommended services can include a list of medical service providers ranked according to one or more criteria. For example, the list can include medical service providers who are in geographic proximity to the patient);
a service comparator, wherein the service comparator compares the request with the one or more healthcare services at a location identified by the GPS to generate a first output (see at least paragraph 135 (Links that assist the consumer in comparing costs and possible providers in her geographical area who perform the procedures are also added);
It would have been obvious to one of ordinary skill in the art at the time of the invention to  have combined the teaching of Henley including  providing patients/clients (bidders) and professional service providers with a system to negotiate competitively for desired fees for proffered services through an interactive on-line communications network such as the Internet with the teaching of Schoenberg including brokerage engages concierge practices in key geographic locations to provide non-virtual care to consumers who are otherwise managed only through brokerage-based engagements including real-time communication between the consumer and the identified medical service provider (Schoenberg (paragraph 6 (Vendors offering health portals for health plans typically now describe their roadmap for the incorporation (or interfacing with) e-visit platforms) and thus (paragraph 86 (minimizing the time spent and cost to the consumer in determining which services to use);

Claim 2:
the combination of Henley/ Schoenberg discloses the limitations as shown above.
Henley further discloses:
a software application platform for providing healthcare services to patients (see at least paragraph 85 ( A plurality of patients 74 gain viewing access to the posted data via a patient interface 17a (e.g. via the Internet). If the conditional offer for sale is acceptable to a patient (or other buyer such as a patient's insurance company) who is a registered user of the system 16, the patient/buyer submits his/her offer to buy (bid) by on-line posting on a bidding database 75) ;

Claim 3:
the combination of Henley/ Schoenberg discloses the limitations as shown above.
Henley further discloses:
wherein the healthcare service may be a dental service (see at least paragraph 36 (the invention may enable patients, whether insured or uninsured, to acquire elective surgical services, chronic rehabilitation services, medical equipment support, and other non-emergency medical and dental services through an auction format bidding process);

Claim 4:
the combination of Henley/ Schoenberg discloses the limitations as shown above.
Henley further discloses:
wherein the electronic device may be either of a phone, a laptop, a computer, an iPad and a tablet (see at least paragraph 63 and Fig 1 with the associated text ( client-provider computer system (10) for use, for example, by a medical service provider that enables a service provider to schedule facility utilization and to automatically compute an offering price which may be made dependent upon factors such as the temporal availability of facility resources and personnel);

Claim 5:
the combination of Henley/ Schoenberg discloses the limitations as shown above.
Henley further discloses:
wherein the request from the patient may be either of a voice over, a speech and a text (see at least paragraph 85 (A plurality of patients 74 gain viewing access to the posted data via a patient interface 17a (e.g. via the Internet). If the conditional offer for sale is acceptable to a patient (or other buyer such as a patient's insurance company) who is a registered user of the system 16, the patient/buyer submits his/her offer to buy (bid) by on-line posting on a bidding database 75);

Claim 6:
the combination of Henley/ Schoenberg discloses the limitations as shown above.
Henley further discloses:
wherein the platform provides an interface to the patient for accepting the request for a healthcare service and the price (see at least paragraph 85,87, 96; paragraph 85 (A plurality of patients 74 gain viewing access to the posted data via a patient interface 17a (e.g. via the Internet). If the conditional offer for sale is acceptable to a patient (or other buyer such as a patient's insurance company) who is a registered user of the system 16, the patient/buyer submits his/her offer to buy (bid) by on-line posting on a bidding database 75); paragraph 87 (the medical service provider's facility schedule is full for specified dates and times, additional patients' buy offers (bids) are either rejected or may be accepted by the medical service provider on a "standby" basis for other future slots);paragraph 96 (In order for a prospective buyer to purchase a listed service at a listed purchase price, or at any price, the prospective buyer of medical services must first enroll using an on-line registration system 84. Once enrolled (registered), a buyer is issued a buyer identifier and, using the identifier, may place an offer to purchase the listed medical service. 

Claim 8
the combination of Henley/ Schoenberg discloses the limitations as shown above.
Henley further discloses:
wherein the service comparator matches the request with the one or more healthcare services provided by the platform for generating the first output (see at least paragraphs 25, 31, 70-79; paragraph 31 (This invention more efficiently schedules personal physician procedures during known predictable slow times (for instance during the night) so as to better match medical resources with medical needs across geographic/time domains. For example, this invention can provide an automated system where a doctor is enabled to accept certain bid/cost proposals for his/her services and then decide whether to accept or decline the bid price);  paragraph 71-74 ( the surgeon may access transaction system  16 and post an offer to sell a face lift for $5741, with specifications (i.e. conditions precedent) attached thereto as follows: [0072] Medical service ID: (system CPT code for face lift/Rhyditectomy) [0073] Facility: Cedars of Sinai Outpatient Surgical Center [0074] Location: Los Angeles, Calif);

Claim 9:
the combination of Henley/ Schoenberg discloses the limitations as shown above.
Henley further discloses:
wherein the price comparator matches the price with the cost of the one or more healthcare services based on an output location and generates the second output  (see at least paragraph 102 (The registered user 90 selects a particular medical service 91 from the menu 82 and is prompted to identify a location at 92, by city and state, where the particular medical service is to be rendered. The registered user is then provided with a choice of ways for offering to buy or sell the particular medical service 91. For example, a buyer may scan the offers to sell the particular medical service in the geographical area of interest that are posted on the bidding database. The buyer can either purchase the medical service at the price specified by the medical service provider or proffer a purchase price that is less than the specified selling price. The buyer's bid is compared with the highest previous bid received from other buyers which is stored in the bidding database, and either replaces the highest bid in the bidding database or is rejected. The bidder may be noticed of the previous highest bid prior to entering a bid thereby providing the opportunity to increase the bid);
Henley des not specifically disclose, but Schoenberg however discloses:
matches the cost of the one or more healthcare services based on the first output location and generates a second output  (see at least paragraph 135 (Links that assist the consumer in comparing costs and possible providers in her geographical area who perform the procedures are also added);
It would have been obvious to one of ordinary skill in the art at the time of the invention to  have combined the teaching of Henley including  providing patients/clients (bidders) and professional service providers with a system to negotiate competitively for desired fees for proffered services through an interactive on-line communications network such as the Internet with the teaching of Schoenberg including brokerage engages concierge practices in key geographic locations with the motivation to provide non-virtual care to consumers who are otherwise managed only through brokerage-based engagements including real-time communication between the consumer and the identified medical service provider (Schoenberg (paragraph 6 (Vendors offering health portals for health plans typically now describe their roadmap for the incorporation (or interfacing with) e-visit platforms) and thus (paragraph 86 (minimizing the time spent and cost to the consumer in determining which services to use) over that of Henley.

Claim 10:
the combination of Henley/ Schoenberg discloses the limitations as shown above.
Henley further discloses:
wherein the negotiation module negotiates with the one or more healthcare professionals for providing the one or more services matching the request at the price offered by the patient (see at least paragraph 38, 70-79; paragraph 38 (A person desiring a specific medical service can be provided with a means to identify a medical facility offering such services and can negotiate obtaining the services at a "preferred" price in return for agreeing to receive the services during a period of otherwise expected facility underutilization) ; 

Claim 11:
the combination of Henley/ Schoenberg discloses the limitations as shown above.
Henley further discloses:
wherein the server short-lists a healthcare professional from the one or more healthcare professionals offering the price (see at least paragraphs 70-79, 94 and 96; paragraph 70 (A medical service provider may employ a customized algorithm, encoded and stored, for example, on a computer-readable medium, to compute a preferred offering price ("OP") for a particular medical procedure in a format that can be up-loaded, on-line, onto the interactive transaction system 16 for posting and solicitation of registered buyers. For example, consider a board certified (i.e. qualified) plastic and reconstructive surgeon who is a registered medical service provider having an upcoming surgery schedule as illustrated by the hatched areas of the chart in FIG. 5. The surgeon wishes to schedule one of a plurality of medical services that he/she is qualified to provide during the currently unscheduled time); paragraph 94 (provide means for the patient to access additional provider qualification to bolster the bidder's comfort with placing a bid. The system will prevent a dentist from posting an offer to perform a liposuction procedure but will not prevent a general surgeon (legally qualified) from offering such services);

Claim 12:
the combination of Henley/ Schoenberg discloses the limitations as shown above.
Henley further discloses:
wherein the price may be lower than the cost offered by the one or more healthcare professionals (see at least paragraph 102 ( a buyer may scan the offers to sell the particular medical service in the geographical area of interest that are posted on the bidding database. The buyer can either purchase the medical service at the price specified by the medical service provider or proffer a purchase price that is less than the specified selling price);



Claim 13:
the combination of Henley/ Schoenberg discloses the limitations as shown above.
Henley further discloses:
wherein the platform provides the patient with a display on the interface, wherein the display include a profile of the healthcare professional short-listed by the server (see at least paragraphs 70-78, 85 and Fig 17 A with the associated text (paragraphs 70-78 (the surgeon may access transaction system 16 and post an offer to sell a face lift for $5741, with specifications (i.e. conditions precedent) attached thereto as follows: [0072] Medical service ID: (system CPT code for face lift/Rhyditectomy) (i.e. a profile) [0073] Facility: Cedars of Sinai Outpatient Surgical Center (i.e. a profile) [0074] Location: Los Angeles, Calif (i.e. a profile). [0075] Offering Price: $5741 [0076] Available Dates: 3/3-3/5/00 and 3/8-3/10/00 [0077] Payment: in full within 7 days of bid closure [0078] Other requirements: lab work and medical evaluation prior to scheduled data of surgery);   paragraph 85 (A plurality of patients 74 gain viewing access to the posted data via a patient interface 17a (e.g. via the Internet). If the conditional offer for sale is acceptable to a patient (or other buyer such as a patient's insurance company) who is a registered user of the system 16, the patient/buyer submits his/her offer to buy (bid) by on-line posting on a bidding database 75); Fig 17 A ( type of surgery, Doctor name and Doctor’s credentials (i.e. a profile);

Claim 7 is rejected under 35 U.S.C. 103(a) as being unpatentable over Henley, US Pub No: 2010/008,8115 A1 in view of Schoenberg, US Pub No: 2009/011,2623 A1 in view of  Henley US Pub no: 2011/0022479 A1.

Claim 7:
the combination of Henley/ Schoenberg discloses the limitations as shown above.
Henley’8115 does not specifically disclose, but Henley’2479 however  discloses:
wherein the server may be a cloud based server (see at least paragraph 79 ( CPU 11 (which may actually comprise multiple servers or a network ( cloud) of Internet servers) functions as a management server for managing Internet web pages for the HME and for transferring (e.g., posting or uploading) data from the databases 12-15 to one or more HME web-page servers comprising the HME transaction system 16) ;
It would have been obvious to one of ordinary skill in the art at the time of the invention to  have combined the teaching of Henley/ Schoenberg including  providing patients/clients (bidders) and professional service providers with a system to negotiate competitively for desired fees for proffered services through an interactive on-line communications network such including real-time communication between the consumer and the identified medical service provider with the teaching of Henley’s 479 including An Internet-based competitive pricing and bidding transaction system includes one or more transaction processing servers that interface and communicate over the Internet with client computer systems of prospective online consumers, medical and professional/licensed services providers and a plurality of related information databases with the motivation of providing multiple servers or a network (cloud) of Internet servers) functions as a management server for managing Internet web pages over that of Henley/ Schoenberg.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure.
Picken, US Pub No: 2010/0286998 A1 , teaches  system and method for matching healthcare providers with consumers.
Pearce, US Pub No: 2010/0250271 A1, teaches  method and system for digital healthcare platform.
Henley, US Pub No: 2011/0022479 A1 teaches method and system for providing an on-line healthcare open market exchange.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Affaf Ahmed whose telephone number is 571-270-1835.  The examiner can normally be reached on [ M-R 8-6 pm].
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Waseem Ashraf can be reached at 571-270-3948.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 

/AFAF OSMAN BILAL AHMED/Primary Examiner, Art Unit 3682